The offense is possessing wine in a dry area for the purpose of sale; the punishment, a fine of one hundred dollars.
Fred W. Winch, who was an inspector of the Liquor Control Board, testified that on the 24th of June, 1940, he bought two pints of wine from appellant in Scurry County. The county attorney and counsel for appellant agreed in open court that Scurry County was a dry area, and further agreed that the wine introduced in evidence and identified by the witness Winch as the wine he had purchased from the appellant was intoxicating. Testifying in his own behalf, appellant denied making the sale of wine to the witness Winch.
No bills of exception are brought forward. The evidence is deemed sufficient to support the judgment of conviction.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.